Exhibit 10.1

AMENDMENT NO. 5 TO

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

This AMENDMENT NO. 5, dated as of June 30, 2016 (this “Amendment”), is made with
respect to that certain Amended and Restated Receivables Purchase Agreement,
dated as of November 18, 2011 (as amended, restated, supplemented or otherwise
modified, the “RPA”), among LPAC CORP., a Delaware corporation (the “Company”),
as seller, LENNOX INDUSTRIES INC., a Delaware corporation (“Lennox”), as master
servicer thereunder (in such capacity, the “Master Servicer”), VICTORY
RECEIVABLES CORPORATION, a Delaware corporation, as a Purchaser, and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as administrative agent for the
Investors (in such capacity, the “Administrative Agent”), the purchaser agent
for the BTMU Purchaser Group (in such capacity, the “BTMU Purchaser Agent”) and
a BTMU Liquidity Bank. Capitalized terms used and not otherwise defined in this
Amendment shall have the meanings given to such terms in the RPA.

Preliminary Statements

(1) Each of the parties to the RPA desires to amend the RPA on the conditions
set forth herein.

NOW, THEREFORE, the signatories hereto agree as follows:

SECTION 1.Amendment to the RPA. Effective as of July 5, 2016 in accordance with
Section 2 of this Amendment, the RPA is amended as follows:

(a) The definition of “BTMU Purchaser Group Limit” contained in APPENDIX A
(DEFINITIONS) to the RPA is amended by deleting the table set forth therein in
its entirety and inserting in lieu thereof the following table:

 

Period

   BTMU Purchaser Group
Limit  

Reporting Date in February until the date preceding the Reporting Date in March

   $ 200,000,000   

Reporting Date in March until the date preceding the Reporting Date in April

   $ 200,000,000   

Reporting Date in April until the date preceding the Reporting Date in May

   $ 250,000,000   

Reporting Date in May until the date preceding the Reporting Date in June

   $ 250,000,000   

Reporting Date in June until the date preceding the Reporting Date in July

   $ 250,000,000   

Reporting Date in July until the date preceding the Reporting Date in August

   $ 325,000,000   

Reporting Date in August until the date preceding the Reporting Date in
September

   $ 325,000,000   

Reporting Date in September until the date preceding the Reporting Date in
October

   $ 325,000,000   

Reporting Date in October until the date preceding the Reporting Date in
November

   $ 250,000,000   

Reporting Date in November until the date preceding the Reporting Date in
December

   $ 250,000,000   

Reporting Date in December until the date preceding the Reporting Date in
January

   $ 250,000,000   

Reporting Date in January until the date preceding the Reporting Date in
February

   $ 200,000,000   



--------------------------------------------------------------------------------

(b) The definitions of “Default Ratio”, “Defaulted Receivable” and “Dilution
Volatility Component” contained in APPENDIX A (DEFINITIONS) to the RPA are each
amended by deleting each such definition in its entirety and inserting in lieu
thereof the following:

Default Ratio: At any time, an amount (expressed as a percentage) equal to a
fraction (i) the numerator of which is equal to the sum of the Unpaid Balances
of Eligible Receivables, during the immediately preceding Collection Period, as
to which, without duplication, (A) any payment, or part thereof, remains unpaid
for more than 150 days, but less than 181 days, from the original due date for
such payment or (B) any portion of the Unpaid Balance (including amounts related
to an Event of Bankruptcy) or other payment due in respect thereof was (or
should have been) written off and (ii) the denominator of which is the amount of
sales generated during the Collection Period six months prior to the immediately
preceding Collection Period.

Defaulted Receivable: A Receivable as to which, without duplication, (i) any
payment, or part thereof, remains unpaid for more than 120 days from the
original due date for such payment, (ii) any portion of the Unpaid Balance or
other payment due in respect thereof was (or should have been) written off prior
to the 120th day following the original due date for such payment, or (iii) an
Event of Bankruptcy shall have occurred with respect to the Obligor thereof or
any other Person obligated thereon or owning any Related Security in respect
thereof.

Dilution Volatility Component: The product of (i) the positive excess, if any,
of (A) the highest three month rolling average Dilution Ratio over the past 12
months over (B) the Adjusted Dilution Ratio and (ii) a fraction, the numerator
of which is the highest three month rolling average Dilution Ratio over the past
12 months and the denominator of which is the Adjusted Dilution Ratio.

(c) The definition of “Eligible Receivable” contained in APPENDIX A
(DEFINITIONS) to the RPA is amended by deleting clause (iii) thereof in its
entirety and inserting in lieu thereof the following:

“(iii) the Obligor of which is (A) a resident of the United States, or any of
its possessions or territories; provided, however, that a Receivable that is
otherwise an “Eligible Receivable” but for this clause (iii)(A) shall be an
Eligible Receivable if (a) the Obligor of such Receivable is domiciled in
Canada, or any of its provinces or territories, and the Unpaid Balance of such
Receivable, when added to the Unpaid Balance of all other Receivables as to
which the Obligors are residents of Canada, or any of its provinces or
territories, classified at such time as Eligible Receivables pursuant to this
clause (a), would not exceed 5% of the aggregate Unpaid Balance of all Eligible
Receivables at such time; and (b) the Unpaid Balance of such Receivable, when
added to the Unpaid Balance of all other Receivables as to which the Obligors
are not residents of the United States or Canada, or any of its possessions,
provinces or territories, classified

 

2



--------------------------------------------------------------------------------

at such time as Eligible Receivables pursuant to this clause (b), would not
exceed 6% of the aggregate Unpaid Balance of all Eligible Receivables at such
time; provided, further, that at no time shall (x) a Receivable as to which the
Obligor is domiciled in a non-OECD member country, and that is otherwise
classified at such time as an “Eligible Receivable”, be an Eligible Receivable
if the Unpaid Balance of such Receivable, when added to the Unpaid Balance of
all other Receivables as to which the Obligors are domiciled in non-OECD member
countries, and that are otherwise classified at such time as Eligible
Receivables, would exceed 3% of the aggregate Unpaid Balance of all Eligible
Receivables at such time, and (y) any Receivable the Obligor of which is
domiciled in Venezuela be classified as an Eligible Receivable, (B) not an
Affiliate or employee of any Seller Party, and (C) not a Sanctioned Person nor
organized or resident in a Sanctioned Country;

(d) The definition of “Purchaser Limit” contained in APPENDIX A (DEFINITIONS) to
the RPA is amended by deleting the table set forth therein in its entirety and
inserting in lieu thereof the following table:

 

Period

   Purchaser Limit  

Reporting Date in February until the date preceding the Reporting Date in March

   $ 200,000,000   

Reporting Date in March until the date preceding the Reporting Date in April

   $ 200,000,000   

Reporting Date in April until the date preceding the Reporting Date in May

   $ 250,000,000   

Reporting Date in May until the date preceding the Reporting Date in June

   $ 250,000,000   

Reporting Date in June until the date preceding the Reporting Date in July

   $ 250,000,000   

Reporting Date in July until the date preceding the Reporting Date in August

   $ 325,000,000   

Reporting Date in August until the date preceding the Reporting Date in
September

   $ 325,000,000   

Reporting Date in September until the date preceding the Reporting Date in
October

   $ 325,000,000   

Reporting Date in October until the date preceding the Reporting Date in
November

   $ 250,000,000   

Reporting Date in November until the date preceding the Reporting Date in
December

   $ 250,000,000   

Reporting Date in December until the date preceding the Reporting Date in
January

   $ 250,000,000   

Reporting Date in January until the date preceding the Reporting Date in
February

   $ 200,000,000   

SECTION 2. Effectiveness. This Amendment shall become effective July 5, 2016 so
long as, as of the date hereof:

(a) each of the Administrative Agent and the BTMU Purchaser Agent shall have
received, in form and substance satisfactory to it, executed counterparts of
this Amendment; and

 

3



--------------------------------------------------------------------------------

(b) the Administrative Agent and each Purchaser Agent shall have received, in
form and substance satisfactory to it, a copy of the resolutions of the board of
directors (or similar governing body) of the Seller and the Master Servicer
approving this Amendment and the transactions contemplated hereby, certified by
its secretary or any other authorized person.

SECTION 3. Transaction Document. This Amendment shall be a Transaction Document
under the RPA.

SECTION 4. Representations and Warranties.

(a) Each of the Company and the Master Servicer makes, as to itself (except
where specifically provided otherwise therein), each of the representations and
warranties contained in Section 6.1 of the RPA (after giving effect to this
Amendment).

SECTION 5. Confirmation of RPA; No Other Modifications.

(a) Each reference in the RPA to “this Agreement” or “the Agreement”, or
“hereof,” “hereunder” or words of like import, and each reference in any other
Transaction Document to the RPA, shall mean the RPA as amended by this
Amendment, and as hereafter amended or restated. Except as herein expressly
amended, the RPA is ratified and confirmed in all respects and shall remain in
full force and effect in accordance with its terms.

SECTION 6. Affirmation and Consent of Lennox International. Lennox International
hereby consents to this Amendment and hereby affirms and agrees that the
Assurance Agreement is, and shall continue to be, in full force and effect and
is hereby ratified and affirmed in all respects. Upon the effectiveness of, and
on and after the date of, the Amendment, each reference in the Assurance
Agreement to the RPA, “thereunder”, “thereof” or words of like import with
respect to the RPA shall mean and be a reference to the RPA as amended by this
Amendment, and as hereafter amended or restated.

SECTION 7. Costs and Expenses. The Company agrees to pay on demand all
reasonable costs and expenses in connection with the preparation, execution and
delivery of this Amendment, including, without limitation, the reasonable fees
and out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto.

SECTION 8. GOVERNING LAW. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE
PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICTS OF LAW (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).

 

4



--------------------------------------------------------------------------------

SECTION 9. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Amendment. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or by electronic mail in portable document format (.pdf)
shall be as effective as delivery of a manually executed counterpart of a
signature page of this Amendment.

[Remainder of this page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

LPAC CORP., as Company By:  

/s/ Rick Pelini

  Name: Richard A. Pelini   Title: President, Treasurer LENNOX INDUSTRIES INC.,
as Master Servicer By:  

/s/ Rick Pelini

  Name: Richard A. Pelini   Title: Vice President, Treasurer LENNOX
INTERNATIONAL INC. By:  

/s/ Rick Pelini

  Name: Richard A. Pelini   Title: Vice President, Treasurer



--------------------------------------------------------------------------------

VICTORY RECEIVABLES CORPORATION, as a Purchaser By:  

/s/ David DeAngelis

  Name: David DeAngelis   Title: Vice President THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., NEW YORK BRANCH, as Administrative Agent By:  

/s/ Eric Williams

  Name: Eric Williams   Title: Managing Director THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., NEW YORK BRANCH, as BTMU Purchaser Agent By:  

/s/ Eric Williams

  Name: Eric Williams   Title: Managing Director THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., NEW YORK BRANCH, as a Liquidity Bank By:  

/s/ Eric Williams

  Name: Eric Williams   Title: Managing Director